Citation Nr: 1642702	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  10-47 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a disability rating higher than 10 percent for a lumbar spine disability, including residuals of a lumbosacral strain with degenerative disc disease, prior to October 30, 2013, and a rating higher than 20 percent thereafter.   


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran served on active duty from June 1990 to November 1990, and from January 1993 to January 1999. 

This case comes before the Board of Veterans' Appeals (Board) on appeal a from rating decision dated in October 2009, of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the benefit sought on appeal.  

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is in the claims file.  

In July 2013 the Board remanded the claim for additional development.  

By rating action in February 2014, the Appeals Management Center (AMC) granted a 20 percent rating for the lumbar spine disability effective October 30, 2013.  The rating decision determined that degenerative disc disease was part of the service-connected back pathology and modified the description of the service-connected back disability to include the disc disease.  The February 2014 decision also awarded a new separate rating of 10 percent effective July 28, 2011, and 20 percent from October 30, 2013, for left lower extremity radiculopathy associated with the back disability.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

In June 2014, the Veteran requested the Disabled American Veterans National Service Organization (DAV) revoke representation and be removed as her representative.  In June 2016, DAV moved to accept the Veteran's wishes.  The motion was granted.  


FINDINGS OF FACT

1.  Prior to October 30, 2013, the Veteran's service-connected lumbar spine disability, including residuals of a lumbosacral strain with degenerative disc disease, were manifested by forward flexion greater than 60 degrees; combined range of motion greater than 120 degrees, with no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or doctor prescribed bed rest for incapacitating episodes of intervertebral disc syndrome.

2.  From October 30, 2013, the Veteran's service-connected connected lumbar spine disability, including residuals of a lumbosacral strain with degenerative disc disease, was manifested by forward flexion of the thoracolumbar spine greater than 30 degrees, with no evidence of favorable ankylosis of the entire thoracolumbar spine or doctor-prescribed bed rest for incapacitating episodes of intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating higher than 10 percent for a lumbar spine disability, including residuals of a lumbosacral strain with degenerative disc disease, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code Codes 5237-5242 (2015).

2.  The criteria for entitlement to a disability rating higher than 20 percent for a lumbar spine disability, including residuals of a lumbosacral strain with degenerative disc disease, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code Codes 5237-5242 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, VCAA notice was provided by correspondence in August 2009.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to the recent holding in Dingess v. Nicholson, 19 Vet App 473 (2006).  The claim was last readjudicated in February 2014.

In any event, the Veteran has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records and post-service treatment records.  In this regard, consistent with the July 2013 Board remand instructions, in correspondence in August 2013 the Veteran was asked to identify all VA and non-VA providers who had treated her for the disabilities on appeal.  No response in that regard was received.  Moreover, the Veteran has not indicated that there are outstanding relevant treatment records.  VA examination and opinion reports have been secured and are associated with the claims file.  

The Veteran was afforded a hearing before the below Veterans Law Judge, at which she presented oral testimony in support of her claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the Veterans Law Judge identified the issue and the Veteran testified as to her symptomatology and treatment history for the relevant periods in question.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  Additional development has been sought in this case as well.  As such, the Board finds that there is no prejudice to the Veteran in adjudicating the claims and that no further action pursuant to Bryant is necessary.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the Agency of Original Jurisdiction (AOJ) has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).  

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The regulations provide for evaluation of the spine under the General Rating for Diseases and Injuries of the Spine.  Intervertebral Disc Syndrome (IVDS) may alternatively be rated under the rating provisions for Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2015). 

The Veteran's service-connected lumbar spine disability, including residuals of a lumbosacral strain with degenerative disc disease, is rated under Diagnostic Codes  (DCs) 5237-5242.  Under DC 5237, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating in this case of 40 percent is warranted where there is forward flexion of the thoracolumbar spine of 30 degrees or less.  A higher 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  

Any associated objective neurologic abnormalities are evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Note 1.  The Veteran is shown to have left lower extremity radiculopathy associated with her service-connected lumbar spine disability.  A February 2014 decision granted service connection for left leg radiculopathy and assigned a 10 percent effective July 28, 2011, and 20 percent from October 30, 2013.  The Veteran has not disagreed with that rating decision; as such, the Board will not address this matter below.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2); see also Plate V.

Alternatively, pursuant to DC 5243, a rating of 10 percent is warranted where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum rating of 60 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Initially, the Board notes that the Veteran has reported throughout the appeal that she has experienced incapacitating episodes requiring physician prescribed bed rest.  On VA examination in September 2009 she reported incapacitating flare-ups occurring twice a year, which rendered her bedridden.  These episodes averaged six weeks at a time before subsiding.  During these attacks she received chiropractic treatment, electrostimulation and physical therapy.  At that time she stated that her most recent attack lasted three months.  At her Board hearing in May 2011, the Veteran reported that three to four times a year she experienced flare-ups of back pain that lasted approximately a week each time and rendered her bedridden.  Although she denied seeking treatment for her back since 2009, she reported being prescribed bed rest by a physician each time she experienced these flare-ups.  She testified that she required assistance during these episodes, including when standing or bathing, and that her disability interfered with her employment, causing her to lose approximately four weeks of work during the previous 12 months.  Finally, on VA examination in October 2013, the Veteran described experiencing incapacitating flare-ups one to two times a year.  Bed rest was required.  

The treatment records during the period on appeal do not demonstrate that the Veteran has been prescribed bed rest for intervertebral disc syndrome by a doctor.  Moreover, a VA examiner in October 2013 reviewed the Veteran's contentions and determined that while the Veteran described these flare-ups in symptoms as incapacitating, these episodes were infrequent and often handled with chiropractic treatment and medication.  Significantly, the Veteran's statements that she had not generally sought medical treatment since 2009, to include during these episodes suggests that, even if she had placed herself on bed rest, such bed rest was not prescribed by a doctor.  The fact that the Veteran may have at times elected to stay in bed and rest, or even believed she needed to, is insufficient, alone, to be considered an incapacitating episode.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  Because there is no evidence in the record of any incapacitating episodes, the assignment of a higher rating under this provision is not warranted.  

Additionally, the Veteran is not entitled a higher rating under the provisions of Diagnostic Code 5237.   

Prior to October 2013, VA treatment records in June 2009 contained imaging studies that showed degenerative disc disease of  the lumbar spine.  Treatment notes reflect complaints of frequent flare ups in back pain.  A July 2009 electromyography (EMG) study revealed neuromuscular irritability at bilateral L5 and S1 innervated muscles and lumbar paraspinals likely lumbar facet mediated with mild right L5 and S1 radiculitis.

On VA examination in September 2009, the Veteran reported continuous low back pain rated as three out of 10, with 10 being the most severe.  The pain was aggravated by prolonged sitting and walking.  She experienced moderately good relief with medication.  Reportedly, at the time of the examination the Veteran had experienced flare-ups that had been ongoing for three months.  The Veteran used a back brace.  Her range of motion was moderately impaired.  Strength and sensation in the lower extremities was normal.  The examiner noted that due to a flare-up in back pain her hip tilted downward causing a gait abnormality.  The examiner described the Veteran as walking with a limp.  

On physical examination, there was no paraspinal spasm or localized tenderness.  She was able to tilt to 35 degrees to the left and the right with no functional limitation.  Right and left lateral rotation was to 50 degrees with no functional limitation.  The Veteran was able to extend from 0 to 20 degrees with pain at 20 degrees, and flexion was to 65 degrees with pain.  Active and passive range of motion were unaffected by repetitive movement.  There was no additional limitation due to fatigue, incoordination, or flare-ups in symptoms.  

In February 2011 a VA clinician noted that forward bending was normal with pain.  There was lumbar swelling and tenderness.  No limitation in the range of motion of the spine was noted at that time, other than minimal limitations due to weakness.  

Before October 30, 2013, the Veteran's lumbar spine disability was not productive of flexion limited to 60 degrees or less, or that the combined range of motion of the thoracolumbar spine was limited to 120 degrees or less.  On VA examination in 2009, which coincided with a flare-up in back symptoms, the combined range of motion of the Veteran's thoracolumbar spine was 250 degrees.  Additionally, while the VA examiner noted that the Veteran walked with a limp, it was not due to muscle spasm or guarding.  There was no evidence abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis either.  VA and private treatment records are negative for any range of motion findings or any other evidence that would support a higher rating during this period.  During this period, the 10 percent rating adequately compensates the Veteran for any functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45, and 4.59.

On VA examination in October 2013, the Veteran complained of low back pain rated as seven out of 10.  She described feeling like the lower half of her body was disconnected from the upper half.  The Veteran reported flare-up in symptoms occurring one to two times a year, which she described as incapacitating and required bed rest.  Treatment consisted of pain medication.  She also reported following with an orthopedic surgeon who determined that no intervention was indicated.  The Veteran did not require assistive devices for ambulation.  

On examination, flexion was to 45 degrees with pain.  Extension was to 15 degrees with pain.  Right lateral flexion was to 25 degrees with pain and left lateral flexion was to 25 degrees with pain at 20 degrees.  Right lateral rotation was to 20 degrees and right lateral rotation was to 20 degrees with pain.  Left lateral rotation was to 25 degrees with pain.  The Veteran was unable to perform repetitive use testing stating that it would be too painful and she may not be able to get up if she did.  The examiner noted functional loss including less movement, weakened movement, instability of station, and disturbance of locomotion.  There was paraspinal and spinal tenderness over lumbar spine diffusely.  No muscle spasm or guarding was noted.  Imaging studies revealed arthritis and degenerative joint disease at L4-L5 and L5-S1 also with bilateral neuroforaminal stenosis.  Lumbar spine MRI showed minimal compression deformity of the superior endplate of T12 which could be due to osteoporosis.  Disc degeneration and herniation were noted at L4/L5 and L5/S1.  Bilateral facet joint degeneration was also present at both levels.  Subsequent to these changes there was bilateral neural foramina stenosis which was moderate at L4/L5 and severe at L5/S1.  No significant central canal stenosis was noted.  There was no abnormality in the proximal lumbar spine from L1/L2 to L3/L4.  The examiner opined noted that the MRI showed degenerative joint disease that was not severe.  The examiner observed that up until 2010 the Veteran had been able to work in a physically demanding job.  While she reported pain over that time which had been incapacitating, it was infrequent, often handled with a chiropractor and medication.  The examiner determined that the Veteran was capable of sedentary employment.  

The Board acknowledges the Veteran's reports of pain, stiffness and difficulties with activities of daily living.  The Veteran also reported flare-ups and the inability to complete repetitive testing due to pain at the October 2013 VA examination.  The medical evidence however does not show that the Veteran has forward flexion of the thoracolumbar spine limited to 30 degrees or less, or ankylosis of the spine or thoracolumbar spine.  The Veteran's forward flexion was to 45 degrees, with pain at 45 degrees.  The Board has also considered pain on motion, but the Veteran's pain, stiffness and other symptoms are not shown to have further limited flexion to 30 degrees or less.  The Veteran's symptoms and functional limitations do not more nearly approximate the criteria for the next higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).

As for objective neurological abnormalities, other than the service-connected left lower extremity radiculopathy, no other neurological symptoms sufficient to warrant the assignment of a separate rating have been demonstrated.  The record reflects subjective complaints of pain and numbness in the right lower extremity; nonetheless, on October 2013 VA examination of the right lower extremity, muscle strength was normal throughout.  There was no muscle atrophy.  Deep tendon reflexes were 2+.  Additionally, light touch sensation was normal and straight leg raising was negative.  The examiner stated that there were no radicular symptoms in the right lower extremity.  Objective evidence of slight incomplete paralysis of the sciatic nerve has not been shown.  The assignment of a separate rating for radiculopathy of the right lower extremity is not warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Additionally, no other neurologic abnormalities or findings related to a thoracolumbar spine disorder, to include bowel or bladder problems, were noted at any time during the appeal.  

In sum, the preponderance of the evidence is against a rating higher than 10 percent for a lumbar spine disability, including residuals of a lumbosacral strain and degenerative disc disease, prior to October 30, 2013, or a rating higher than 20 percent from October 30, 2013.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether the Veteran's lumbar spine disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

The Board acknowledges that the Veteran complained that her back problems interfered with her ability to work.  The Board notes that the schedular criteria on which the Veteran's ratings are predicated are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155 (West 2002).  Here, the rating criteria and the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59 describe the Veteran's disability level and symptomatology, and the rating criteria provide for additional or more severe symptoms than currently shown by the evidence based on limited motion, incapacitating episodes, and additional neurological impairment.  The Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Additionally, the record has been reviewed with consideration of whether further staged ratings are warranted.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected disability, there is no evidence of record that would warrant ratings in excess of those currently assigned.  See Fenderson, 12 Vet. App. at 126.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), no additional symptoms are shown that have not been attributed to a specific service-connected disorder.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board finds that a claim for a total disability evaluation based upon individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  The record, to include the October 2013 VA examination report, shows that the Veteran remains substantially and gainfully employed.  No action pursuant to Rice is warranted.


ORDER

A disability rating higher than 10 percent for a lumbar spine disability, including residuals of a lumbosacral strain with degenerative disc disease, prior to October 30, 2013 is denied.

A disability rating higher than 20 percent for a lumbar spine disability, including residuals of a lumbosacral strain with degenerative disc disease, from October 30, 2013 is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


